DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-9 are pending in the application.
Priority
	This application is a continuation of U.S. Nonprovisional Patent Application No. 16/635,348, filed January 30 , 2020, which is a U.S. National Stage entry of PCT/US2018/044580, filed July 31, 2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/539,734, filed August 01, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2021, 05/12/2022, 08/22/2022 and 08/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claim 1 (p. 81 lines 14-15) recites the following:

    PNG
    media_image1.png
    56
    609
    media_image1.png
    Greyscale
.
	It seems likely that here the conjunctive “and” would be more appropriately replaced by the disjunctive “or”.  That is, a recitation indicating that the two unsubstituted moieties are alternatives not both present simultaneously.  Appropriate correction is required.
	Claims 5 and 7 recite (in part) the phrase “[a] method for ameliorating or treating a cancer…”.  It may be more correct to recite “[a]method for ameliorating symptoms of or treating a cancer…”, or the like, per [0109] of the current specification.  Appropriate correction is suggested.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 18-22 of prior U.S. Patent No. 11,124,518. This is a statutory double patenting rejection.
	Claims 1-9 appear to free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625